Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
This application contains claims directed to the following patentably distinct species of Facet Joint Implants: 
Species 1, shown in Figs. 8A-8B (circular disc);
Species 2, shown in Figs. 9A-9B (Octagonal);
Species 3, shown in Figs. 10A-10B (Biconcave);
Species 4, shown in Figs. 11A-11B (Single face variable thickness);
Species 5, shown in Figs. 12A-13 (curved);
Species 6, shown in Figs. 14A-14B, 16A, 16B, 17 and 18A-19 (Roughened);
	Upon the election of Species 6 a further election is required:
		Sub-species a, shown in Figs. 14A-14B;
		Sub-species b, shown in Figs. 16A-16B (curved);
		Sub-species c, shown in Figs. 18A-19 (2 Disc);
Species 7, shown in Figs. 15A-15B (Porous);
Species 8, shown in Figs. 21A-21B, 22A-25B;
	Upon the election of Species 8 a further disc election is required:
		Sub-species d, shown in Figs. 21A-21B;
		Sub-species e, shown in Figs. 22A-22B (eccentrically located hole);
		Sub-species f, shown in Figs. 23A-23B (edge contiguous hole);
		Sub-species g, shown in Figs. 24A-24B (2 disc);
		Sub-species h, shown in Figs. 25A-25B (curved);
	Upon the election of Species 8 a further cable election is required:
		Sub-species i, shown in Fig. 20;
		Sub-species ii, shown in Figs. 27A-28 (threaded ends);
		Sub-species iii, shown in Fig. 29-33 (set screw fastener rings);
		Sub-species iv, shown in Figs. 34A-35B (friction fit fastener rings);
Species 9, shown in Figs. 36A-38 (close-ended threaded fastener interface);
Species 10, shown in Fig. 39 (curved implants with close-ended interface);
Species 11, shown in Fig. 40A-B (Barbed spike);
Species 12, shown in Fig. 41A-B (eccentrically located spike and curved implant)
Species 13, shown in Fig. 43 (two part integral spike implant);
Species 14, shown in Fig. 44-45 (curved with anchoring projections);
Species 15, shown in Figs. 46A-B (rigid soft tissue side anchor);
Species 16, shown in Figs. 47A-B (embedded flexible soft tissue side anchor);
Species 17, shown in Figs. 48A-51 (including multiple irregular shaped openings)
	Upon the election of Species 17 a further fastener election is required:
Sub-species i, shown in Fig. 49-51;
Sub-species j, shown in Fig. 53-54 (cylindrical second portion);
		Sub-species k, shown in Figs. 55-56 (rectangular gears);
		Sub-species l, shown in Fig. 57 (gears extending entire circumference);
		Sub-species m, shown in Fig. 58-62 (including reinforcement piece)
		Sub-species n, shown in Figs. 63-65 (separately formed fastening member);		
Species 18, shown in Figs. 66-69 (including 6 circular shaped openings);
Species 19, shown in Figs. 70-73 (including 5 rounded rectangular openings);
Species 20, shown in Figs. 74-77 (including several variable-sized interfaces);
Species 21, shown in Figs. 78-81 (including four projections);

This application also contains claims directed to the following patentably distinct species of Facet Reinforcement Devices:
Species 22, shown in Fig. 82;
Species 23, shown in Figs. 85-87 (first and second securing portions);
Species 24, shown in Figs. 88-91 (including vertically oriented lumens)

The species are independent or distinct as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A different field of search is required for each species, i.e., it is necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773